The relator brings this proceeding to quash the record of the Board of Equalization of the City of St. Louis assessing its property for taxation.
The amended return for taxes of June 1, 1925, shows total assets of all descriptions amounting to $1,185,439.44.
Of this, $451,120 consists of real estate in Missouri, and $3200 in real estate outside of Missouri, on which taxes were paid. Other deductions, including $386,919.43 reserve, show that the remaining taxable assets of the relator are $296,914.01 less than nothing. Notwithstanding that return the Board of Equalization fixed its assessment at $75,000.
Among the deductions is $1000 in each outside of Missouri and premiums uncollected outside of Missouri $220,919.43, which are properly taxable in this State, as decided in State ex rel. American Automobile Insurance Company v. Gehner, 320 Mo. 702. This would not make enough to balance the deficit. The return, therefore, does not show on its face that relator had taxable assets, besides real estate, equal to the amount assessed to it. The statute gives the County Board of Equalization power to compel the production of books and papers, and to compel the attendance of witnesses. It may assess property omitted from the assessor's book. It therefore has power to show if relator had taxable assets in addition to those listed in the return. It made no such showing. Therefore the assessment is quashed. All concur, except Walker, C.J., and Blair, J., absent.